PER CURIAM.
The District Court of Appeal, Fourth District, having certified to us that its decision in the case of City of West Palm Beach v. Holaday, 234 So.2d 24 (4th D.C.A. Fla.1970), passes upon a question of great public interest, we accepted jurisdiction for review pursuant to Article V, Section 4(2), Florida Constitution, F.S.A.
After hearing oral arguments and carefully reviewing the briefs and the record arising from this cause, we have come to the conclusion that the decision of the District Court is correct, and we adopt it as the decision of this Court. Therefore, the Writ is hereby discharged.
It is so ordered.
ERVIN, C. J., and THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.